



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Henderson v. Henderson,









2012 BCCA 31




Date: 20120123

Docket: CA037812

Between:

Margaret Rose
Henderson

Respondent
Appellant on Cross-Appeal

(Plaintiff)

And

Ardelle Dorothy
Henderson, also known as Adela Dorothy Henderson,
deceased, by her executor and representative ad litem Robert Charles
Henderson and the said Robert Charles Henderson

Appellants
Respondents on Cross-Appeal

(Defendants)




Before:



The Honourable Mr. Justice Hall





The Honourable Mr. Justice Low





The Honourable Madam Justice Garson




On appeal from: 
Supreme Court of British Columbia, December 16, 2009,
(
Henderson v. Henderson
, 2009 BCSC 1724, Vancouver No. S080304)




Counsel for the Appellant:



No one appearing





Counsel for the Respondent:



K.R. Doyle





Place and Date of Hearing:



Vancouver, British
  Columbia

October 20, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 23, 2012









Written Reasons by:





The Honourable Madam Justice Garson





Concurred in by:





The Honourable Mr. Justice Hall

The Honourable Mr. Justice Low
















Reasons for Judgment of the Honourable
Madam Justice Garson:

Introduction

[1]

This appeal concerns a decades-long dispute between former spouses,
Margaret and Robert Henderson, and between Margaret Henderson and her former
mother-in-law (Ardelle Henderson, now deceased) regarding a small one bedroom
house in Peachland near Okanagan Lake (the Property).

[2]

The obvious final resolution to this dispute is an order for partition
and sale under the
Partition of Property Act,
R.S.B.C. 1996, c. 347. 
However, the surviving owners, the former spouses, have declined to make such
an application for their own strategic reasons.  Rather, the court below was
asked to make
inter alia
, orders respecting: Margaret Hendersons constructive
trust interest in the Property; expenses incurred for maintenance of the Property;
and possession of the Property.  The trial judge partially settled the respective
interests of each party in the Property but declined to order an accounting on
the basis that such relief should only be granted if and when an application
for partition and sale is made.  Robert Henderson appealed and Margaret
Henderson cross-appealed.  Only the cross-appeal is before us, the main appeal
having been abandoned.  Robert Henderson did not file a factum on the
cross-appeal and did not appear on the appeal though he was aware of the date
of the hearing of the appeal.

[3]

Margaret Henderson also seeks leave to introduce fresh or new evidence
on this appeal.

[4]

Robert Henderson now occupies the Property.  Margaret Henderson has
never occupied it.

[5]

The reasons for judgment of the trial judge may be found at 2009 BCSC
1724.

Background

[6]

Late in 1982, by means of a somewhat unusual arrangement, the Property
was purchased by Margaret Henderson (who was then still married to Robert
Henderson) and her mother-in-law, Ardelle Henderson.

[7]

Margaret and Ardelle Henderson purchased the Property in joint-tenancy
with the intention that Ardelle Henderson would live in the house in her
retirement and, eventually, the Property would devolve to Margaret Henderson by
right of survivorship to serve as her retirement home.

[8]

On January 14, 1983, Margaret and Ardelle Henderson entered into an
agreement which provided in part that:

NOW THIS INDENTURE WITNESSETH that each of the said
parties hereto covenants and agrees with the other of them as follows:

1.         THAT the property was
purchased for the price of seventy thousand ($70,000.00) dollars.  (See Interim
Agreement, Exhibit B attached.)

2.         THAT upon purchase of
the property, forty-five thousand ($45,000.00) dollars was paid by ARDELLE
DOROTHY HENDERSON and twenty-five thousand ($25,000.00) dollars was paid by
MARGARET ROSE HENDERSON.  All expenses connected with the purchase were paid
equally.

3.         THAT MARGARET ROSE
HENDERSON owes ARDELLE DOROTHY HENDERSON the amount of ten thousand
($10,000.00) dollars.

4.         THAT ARDELLE DOROTHY
HENDERSON has exclusive use of the said property for the period of ten (10)
years in lieu of interest charged on the ten thousand ($10,000.00) dollars owed
to her.

5.         THAT the said sum of ten
thousand ($10,000.00) dollars shall be paid out to ARDELLE DOROTHY HENDERSON by
MARGARET ROSE HENDERSON in monthly installments beginning upon the completion
of the payments due to the Bank of Montreal re demand loan re purchase.

6.         THAT the property taxes
and insurance on the said property shall be shared equally each year by the
parties.

7.         THAT shall either party
wish to sell her one-half share of the said property the other party shall have
RIGHT OF FIRST REFUSAL to purchase the said one half share at one half the
original purchase price of seventy thousand ($70,000.00) dollars, or,
thirty-five thousand ($35,000.00) dollars.

8.         THAT upon the death of
MARGARET ROSE HENDERSON the LAST WILL AND TESTAMENT of ARDELLE DOROTHY
HENDERSON shall give the said property to her grandchildren JESSICA LEE
HENDERSON and LEONARD JAY HENDERSON in equal shares.

9.         THAT upon the death of
ARDELLE DOROTHY HENDERSON the property shall pass to MARGARET ROSE HENDERSON as
the surviving tenant and one-half the purchase price, being the amount of
thirty-five thousand ($35,000.00) dollars shall be paid to the estate of
ARDELLE DOROTHY HENDERSON within one year from the date of her death.

[9]

During the 10-year term of the agreement, Ardelle Henderson lived on the
Property and paid the maintenance costs.  Margaret Henderson did not use the
Property.

[10]

In 1990, Robert and Margaret Henderson separated and entered into a
consent order under the
Family Relations Act,
R.S.B.C. 1996, c. 128 (the
consent order), which declared Margaret Hendersons one-half interest in the
Property a family asset and entitled Robert Henderson to one-half of the
proceeds of sale thereof.  In other words, Robert Henderson was given a
deferred entitlement to a share in the proceeds of sale of the Property.

[11]

On June 12, 1992, Ardelle Henderson, at the instigation of her son Robert
Henderson, executed an instrument severing the joint-tenancy.

[12]

Owing to her ill health, aside from short stays accompanied by family
members, Ardelle Henderson did not occupy the house from 1999 until her death
on April 2, 2006.

[13]

Since at least 2001, Margaret and Robert Henderson have been in a
stalemate while each has tried to position themselves to take over the
Property.

[14]

For his part, Robert Henderson has, in several letters, notified
Margaret Henderson that she was able to use the Property.  At one point he even
invited her to come and live in the one-bedroom home with him and his wife.  He
has also purported to charge Margaret Henderson one-half of the expenses and an
administration fee plus compound interest, all of which he says now totals $114,712. 
The basis upon which he claims entitlement to payment is that neither of them
has occupied the house or, alternatively, they each have the right to occupy
the house.

[15]

A letter sent to Margaret Hendersons counsel, dated
April 22, 2002, illustrates his position:

I have been looking after my mother's
interests since her mental health failed her in February, 1999. Any decisions
made on behalf of my mother will be made solely by myself with advice given to
my siblings. Your client has attempted to place a wedge between my mother's
children so that she would not have to deal with me but this did not work in
her favor and only I will decide what is done with the property.

Simply put, Margaret Henderson is holding
one half of her half interest in the property in trust for me. As I control my
mother's interest and one half of Margaret's interest is mine, I consider my
mother and I to hold the greater interest in the property. Thus your client,
Margaret Henderson, is a minority shareholder.

As your client is not expected to ever be
co-operative, I have decided that the property is to be used as a vacation
location for the enjoyment of family and friends of those persons holding an
interest in the property. This gesture is not for profit purposes but for use
and benefit of the semi waterfront property. The house is fully furnished and
as soon as additional beds and accessories are acquired, the house will accept
guests.

I recognize Margarets financial interest in
the property and I will afford her and her guests generous access to the
property.

Margaret Henderson was given sufficient
notice that as of January 1, 2002, my mother would not require exclusive use of
the property due to health problems. Since that date Margaret Henderson is
responsible for half, or more than half, depending on her wishes, of the
expenses of maintaining the property. Since January 1, 2002, Margaret Henderson
has been physically on the property, therefore, in my opinion, there is no
misunderstanding about occupancy.

In my opinion there is no solution to this
situation without one of the parties taking court action which I will not
initiate at this time. I do not believe that Margaret will ever consider
selling her interest, or buying my controlling interest, or taking legal action,
as she would be unable to obtain possession of the property should she lose the
action or even by winning any action

I hope you can
appreciate the fact that under normal conditions I have a very positive
attitude, but when dealing with Margaret Henderson, I would be foolish to think
optimistically.

[16]

For her part, Margaret Henderson has steadfastly refused to accept what
she would characterize as disingenuous invitations to occupy the home.  She has
not paid the expenses, claiming that Robert Henderson has had exclusive
continuous occupancy and control of the Property since his mothers stroke. She
asserts that his
offer that she could move in with him and his
wife and his offers to permit her to book time at the cottage, similar to a
renter, are evidence of his continued exercise of exclusive control of the Property
and are merely attempts to trap her into sharing responsibility for expenses
relating to the Property.

Litigation History

[17]

Margaret Henderson commenced an action in May 1996 which went to trial
in 1997 before Levine J. (as she then was).  She sought declaration of a
constructive trust interest in Ardelle Hendersons registered interest in the
Property, or, alternatively, occupational rent since the date of purchase or
the date that the agreement between the parties expired: January 1, 1993. 
Ardelle Henderson, the defendant, applied for an order permitting her to
purchase the plaintiffs interest in the Property.

[18]

Justice Levine ordered that Ardelle Henderson was not justified in
exercising her exclusive occupation without compensating Margaret Henderson
after the agreement expired.  To account for her sole occupancy of the
Property, Levine J. declared that Margaret Henderson had a 40% constructive
trust interest in Ardelle Hendersons registered interest in the Property,
resulting in her having a cumulative 70% interest in the Property, subject to
Robert Hendersons interest pursuant to the 1990 consent order.

[19]

On appeal to the Court of Appeal, Madam Justice Southins reasons
affirmed the declaration of a constructive trust in favour of Margaret
Henderson but fixed and monetized her interest at $25,000, to be increased by
$362.50 per month so long as the appellant [Ardelle Henderson] occupies the
property, which she may do without let or hindrance from the respondent so long
as she, the appellant, pays the insurance, property taxes and necessary
maintenance.  The reasons for judgment of this Court may be found at 2000 BCCA
6.

[20]

One of the main sources of friction in this litigation is the fact that
this Courts previous order seems premised on the assumption that Ardelle
Henderson would occupy the home when, in fact, even before the appeal was heard
on November 30, 1999, she had become too ill to reside there alone.  Thus, one
important question before the trial judge in this action was to determine
whether Ardelle Henderson could have been said to have occupied the home while
she was too ill to live there.

[21]

In 2008, Margaret Henderson commenced the within action against Robert
Henderson personally and as executor and representative
ad litem
of his
mothers estate.  She sought the following relief in her amended statement of
claim:

(a)        a
declaration or order that the Defendant Robert Henderson is personally
responsible for the obligations of the Defendant Ardelle under the Costs Award
and Court of Appeal Order;

(b)        a
judgment or order against the Defendants and each of them in the amount of
$7,500 representing the amount of the unsatisfied Costs Award granted by this Honourable
Court on the 16th day of January, 1998 as assessed the 2
nd
day of
August 2000 together with costs of execution thereon with a stay of proceedings
in respect of such judgment or order

as against the estate of pending completion of execution proceedings
in the Related Action or on terms as this Honourable Court may direct;

(c)        a
declaration that the Defendant Ardelle
or her attorney, privies, executor,
heir or assign
continues to occupy the Lands and Premises for the purposes
of the Court of Appeal Order;

(d)        alternatively,
a determination of the date that the Defendant Ardelle
or her attorney,
privies, executor, heir or assign
ceased to occupy the Lands and Premises
for the purposes of the Court of Appeal Order;

(e)        an inquiry, assessment or accounting of the increase
in the Plaintiff's interest in the Lands and Premises pursuant to the Court of
Appeal Order;

(f)         further
or in the alternative, a declaration that the Plaintiff was physically or
constructively ousted by the Defendants or either of them in or
after
January 2002 after the Defendant Ardelle ceased to continue to occupy the Lands
and Premises for the purposes of the Court of Appeal Order;

(g)        a
declaration or order that the Defendants and each of them are not entitled to
contribution from the Plaintiff for a share of taxes, insurance, repairs or
other charges in respect of the Lands and Premises from and after January 2002;

(h)        further,
or in the alternative, damages for occupation rent from the date of the Pl
ainti
ffs
ouster from the Lands and Premises;

(i)         interest
pursuant to the
Court Order Interest Act;

(j)         all
necessary inquiries, assessments or accountings;

(k)        costs;

(1)        such
further and other relief as to this Honourable Court may seem just and
reasonable.

[Emphasis in original.]

[22]

The within action was tried before Mr. Justice N. Smith.  Following the
five-day trial, Smith J. made a declaration that Ardelle Hendersons exclusive
occupancy ended on June 15, 2002.  Following the release of his reasons for
judgment, and the hearing of a further application, Smith J. quantified
Margaret Hendersons interest at 47% of the total value of the Property. On
appeal, this is new evidence and is the subject of the new evidence
application.  He ordered that Ardelle Hendersons estate continued to owe
$7,500 in costs from the earlier litigation before Levine J.  Finally, Smith J.
ordered that the extent of Margarets liability to contribute to property
expenses since January 15, 2002, could and should only be determined at the
time of a future application for partition and sale.

Nature of Appeal

[23]

In her factum, Margaret Henderson asserts the following errors:

44.       The Learned Trial Judge misconstrued the Court of
Appeal Order and thereby failed to give effect to the creative court ordered
remedy which contemplated occupation to continue for so long as insurance,
property taxes and necessary maintenance to be paid.

45.       The Learned Trial Judge misconstrued the consent
order of 1990 and thereby failed to give effect to the court-sanctioned
compromise between Margaret Henderson and Robert Henderson whereby they agreed
that Robert would only be entitled to adjusted proceeds of sale of the Lands
and Premises.

46.       The Learned Trial Judge
erred in his determination of an appropriate creative remedy in recognition of
an abuse of the courts process through substituting an occupational remedy in
favour of Margaret Henderson similar to that granted by Madam Justice Southin
in favour of Ardelle Henderson on appropriate terms.

[24]

Although she states that she seeks to have the quantification of her
constructive trust interest set aside and reconsidered, Margaret Henderson has
not appealed the order declaring her interest in the Property to be 47%.

[25]

On appeal, Margaret Henderson seeks an order that Robert Henderson
currently has no legal or beneficial interest in the Property pursuant to the
consent order and also seeks the following orders (she is described in the
factum as the cross-appellant):

(a)
the Cross-Appellants interest in the
Lands and Premises shall increase at the rate of $362.50 per month from June
15, 2002 until 30 days after the  hearing of this appeal;

(b)  the Cross-Respondents shall be responsible for all
insurance, property taxes and necessary maintenance incurred in respect of the
Lands and Premises from June 15, 2002 until 30 days after the hearing of this
appeal;

(c)  t
he Cross-Appellant shall occupy the
Lands and Premises commencing 30 days after the hearing of this appeal, without
hindrance from the Cross-Respondent Robert Henderson, for so long as the
Cross-Appellant pays all insurance, property taxes and necessary maintenance in
respect of the Lands and Premises as the same become due and payable;

(d)  t
he interest of the Cross-Respondent
Robert Henderson in the Lands and Premises shall increase at the rate of
$362.50 per month commencing 30 days after the hearing of this appeal  for so
long as the Cross-Appellant occupies the Lands and Premises;

(e)  costs of the proceedings below and of
appeal; and

(f)  such further and other
relief as to this Honourable Court may seem just and reasonable.

[26]

Below, I describe and analyze the errors which Margaret Henderson asserts
were committed by the trial judge.  Because the first and third asserted errors
are united by being related to a common issue (Robert Hendersons failure to
disclose the state of his mothers health when the Court of Appeal was
considering Ardelle Hendersons appeal), I will begin by addressing this common
issue.  Afterward, I will address the second asserted error.

Robert Hendersons Failure to Disclose

[27]

Robert Henderson had power of attorney over his
mother's affairs.  He also had possession of her Will.  Ardelle Henderson left
him her share of the Property in her Will in explicit consideration for his
ongoing assistance in maintaining the Property.  The Will is dated March 7,
1997. Thus, he was aware long before his mothers death that he would solely inherit
her share of the Property.

[28]

Ardelle Henderson suffered a stroke on February 25,
1999.   She was moved to the home of a family member where she remained until
several years later when she was moved to a nursing home.

[29]

On May 6, 1999, Margaret Henderson (who was aware Ardelle Henderson had
suffered a stroke) inquired through counsel as to whether Ardelle Henderson
would be moving out of the Property.  Later, on September 20, 1999, Margaret
Hendersons counsel again wrote to Ardelle Hendersons counsel, indicating that
he was advised that Ardelle Henderson had moved out.

[30]


In response, in a letter written by Robert Henderson
to Margaret Henderson, dated September 28, 1999, Robert Henderson advised that
it was the familys expectation Ardelle Henderson would return to the Property
the following summer.

[31]

On October 1, 1999, Robert Hendersons counsel notified
Margaret Hendersons counsel that Ardelle Henderson had
not
moved out of
the Property as follows:

Further to your letter of September 20,
1999, I am advised that my client has not moved out of the house in Peachland.
She has been visiting recently and this may have led your client to believe
that she had moved out of the house.

As you may be
aware, your client continues to send notices to my client with respect to a
claim for occupational rent. Madam Justice Levine has ruled that occupational
rent was not payable by my client to your client. Your client did not appeal
that decision of Madam Justice Levine. Since the decision, there has been no
change in the circumstances and therefore I cannot see how occupational rent
would now be payable by my client. If you or your client disagree with this
statement, please advise me as soon as possible. Perhaps we should raise this
issue with the Court of Appeal if there is a disagreement between our clients
with respect to the issue of a future occupational rent claim.

[32]

At his examination for discovery in this proceeding
that took place on July 27, 2009, Robert Henderson admitted that Ardelle
Henderson had not in fact occupied the Property after September, 1999.  He
testified
that, in 1999, Ardelle Henderson was suffering from the effects of a stroke and
Alzheimers or dementia and had visited the Property only twice.

[33]

As already noted, the hearing before the Court of Appeal took place on
November 30, 1999.  Reasons for judgment were released on January 10, 2000.
Neither the Court of Appeal, nor Margaret Henderson were told that
Ardelle Henderson was no longer living on the Property or that it was unlikely
she would do so in the future.   In the face of
re-assurances that
Ardelle Henderson had not given up her occupation of the Property, Margaret
Henderson was in no position to contend otherwise on appeal.

[34]

On April 10, 2000, Ardelle Hendersons lawyer, instructed by Robert
Henderson, advised that until further notice, my client will continue to
occupy the subject property, and be paying rent.  I understand the reference
to his client is a reference to Ardelle Henderson.

[35]

The Court of Appeals order was not entered until January 25, 2001.
No efforts were made in the interim to re-open the appeal.

[36]

It was not until December 2, 2001, that Robert
Henderson advised Margaret Henderson that his mother no longer required
exclusive use of the Property and henceforth he expected Margaret Henderson to
pay half the expenses.  In his letter, said to be without prejudice he stated,
in part, that:

l was over at my sisters house for dinner
last night and am able to tell you that Mother is as healthy as most
eighty-five year old seniors. However, the days of her spending time in
Peachland have come to an end. With her state of mind it does not matter where
she physically resides and sister Catherine believes it to be against Mothers
best interests to be removed from her present location. Mother does express her
love for Peachland and wants to get back to the house but we know that is not
going to happen.

Therefore I am giving you notice that Mother
no longer requires exclusive use of the Peachland property as of December 31,
2001.

We would still like to purchase your
interest in the property if you have decided to sell.

If I do not hear
from you prior to January 1, 2002, I will no longer consider selling the
property to you and will make the property available, at no cost, to friends
and family of Mothers as a vacation location. Of course, you and I will share
the expenses.

[37]

Robert Hendersons statements above are not entirely consistent with
statements he made in a letter to provincial taxing authorities, appealing a
Notice of Disentitlement, wherein he seems to contemplate retention and
occasional exercise of the right to exclusive occupation.  In part, Robert
Henderson wrote that:

During 1999, 2000, and 2001,
when time permitted, mother was taken back to Peachland for weeks at a time and
even months at a time by family members to see if she could manage on her own. Each
time we returned her to the Lower Mainland as we felt that she could not safely
care for herself if left in Peachland. This year, 2002, mother has not been to
Peachland, however, my sister does expect to take her there this summer. Our
mother considers Peachland to be her home and does not appreciate the care that
she is being given in my sister's home.  My mother has no financial interest or
endearment regarding my sister's house.



My mother's home in Peachland
has been vacant since she suffered the stroke. It has never been rented or occupied
by any other persons. The home still contains all of my mother's furniture and
other personal possessions. To meet the requirements for insurance coverage for
a vacant house, I visit the house every sixty days and stay for at least one
night.

My mother expects to improve to
the point where she can once again live by herself in her own home in Peachland.
This is not likely to happen.

In view of the
above, I believe that the status of the residence has not changed in the years
2000 and 2001 and our family considers that the Peachland residence is still my
mother's principal residence, however medical requirements have kept her from
residing there and caring for herself.

[38]

The circumstances that existed at the time the order was pronounced by
the Court of Appeal were not materially different than those that continued
until Ardelle Hendersons death.

a)

First
Alleged Error: Interpretation of the Court of Appeals Order

[39]

Margaret Henderson says that the Court of Appeal order permitted Ardelle
Henderson to occupy the home without interference from Margaret Henderson, but
did not contemplate that Ardelle Henderson or her representatives could
terminate the arrangement prior to Ardelle Hendersons death by simply giving
notice; the implication being that he was required to apply to court to
terminate the constructive trust before his mothers death.

[40]

Margaret Henderson says, essentially, that the trial judge erred in
finding that Ardelle Hendersons occupancy ended June 15, 2002, asserting that
the Court of Appeal order is based on occupation rather than exclusive
possession and that Ardelle Henderson continued to occupy the premises.  In
support of her submission that Ardelle Henderson occupied the property,
Margaret Henderson states that, after Robert Henderson gave notice that his
mother no longer required exclusive use of the Property (December 2001) and until
the date of her death (April 2, 2006): Ardelle Hendersons furniture remained
on the Property; Ardelle Henderson considered it to be her home; it was always
ready for her return; and claimed a principal residence tax exemption.

[41]

In summary, I understand Margaret Henderson to contend that the trial
judge erred in interpreting the Court of Appeal order and in determining the
date that Ardelle Henderson was no longer occupying the Property.  The key
findings made by the trial judge are at paras. 38  42 and 46 as follows:

[38]      ... The plaintiff was therefore not correct when
she interpreted the Court of Appeal order as creating a positive obligation on
Ardelle Henderson or her estate to continue paying all expenses. ...

[39]      I also cannot accept the plaintiffs submission
that Ardelle Henderson could be somehow deemed to be occupying the property
when she was no longer living there and had no further plans to do so. Counsel
for the plaintiff correctly points out that occupation is not necessarily the
same thing as permanent residence. ...

[40]      ... However, the defendant determined that she
could not return and, as her legal representative pursuant to a power of
attorney, he waived the right of continued exclusive occupation that the Court
of Appeal had granted her. He notified the plaintiff of that decision in
December 2001.

[41]      The plaintiff had the right to insist on proof that
the defendant in fact had authority to make that decision on behalf of his
mother; that proof was not provided until June 15, 2002, when the defendant
finally sent her a copy of the power of attorney.

[42]      I therefore find that Ardelle Hendersons exclusive
occupation of the Peachland property ended as of June 15, 2002. At that point,
the legal relationship between her and the plaintiff reverted to one that was
in all respects a normal tenancy in common, with whatever rights and
obligations come with that relationship.

...

[46]      There is no evidence in
this case to support a finding that possession was demanded and refused or that
there was any intention to oust the plaintiff.
It was the
plaintiff who refused to go to the property because she did not want to use it
on his terms.

b)  Third Alleged Error:
Abuse of Process


[42]

My understanding of Margaret Hendersons third ground of appeal is that Robert
Henderson mislead the court and that this Court may apply the doctrine of abuse
of process in order to preserve the integrity of its processes.
In effect, she says that the difficulty in applying the language of
the Court of Appeal's order to the circumstances of the parties is due to
Robert Hendersons lack of disclosure and he should not now be able to benefit
from it.

[43]

In her factum she says:

77.       An occupation remedy was recognized as appropriate
by Madam Justice Southin. The basis for this remedy included an expectation and
understanding that the retired Adela Henderson would be occupying the premises
for years to come. This understanding and expectation was mistaken and was not
corrected. Counsel for the respondents persisted prior to the hearing of the
appeal that Ardelle continuing to occupy the Lands and Premises and indeed
during the one year leading up to the entry of the order in January 2001.

78.       The occupation remedy provided no meaningful remedy
for Ardelle Henderson as the nominal litigant who had suffered a stroke. It did
allow Robert Henderson as her privy who was the actual client and had her power
of attorney to control the occupation of the Lands and Premises.

79.       Robert Henderson was not a party to the action or
appeal that resulted in the Court of Appeal Order of 2000.  The fact he was not
a party was commented upon by Madam Justice Southin. Evidence of his actual
involvement behind the scenes was disclosed at trial.

...

81.       ... If the remedy
creatively imposed by Madam Justice Southin was not based on true disclosure of
the actual and intended scope of occupation of the Lands and Premises then, to
allow the respondents to profit from the remedy, is inequitable and  contrary
to good conscience.

c) Analysis of the Issues Raised
by the First and Third Alleged Errors:

[44]

In interpreting the Court of Appeals order of January 10, 2000, it is
important to recall the legal basis on which it was made.  The order affirmed
the decision of the trial judge in which she held that Margaret Henderson had a
constructive trust interest in Ardelle Hendersons share of the Property
(paras. 21  28):

[21]      The learned judge then considered
whether the proper remedy was a proprietary interest in the defendants
interest in the property based upon a constructive trust or a monetary award
based on the
quantum meruit
.  Having referred to the assessed value of
the property, the learned judge went on:

...

[52]      In this case, I must determine
the extent of the contribution made by the plaintiff to the parties' property. 
Her contributions include finding the property, handling the purchase details,
preparing the agreement of January 14, 1983 and contributing equally to the
property taxes and insurance over the entire period of ownership.  The
plaintiff's contributions must be balanced by those of the defendant who, while
in exclusive occupation of the property, has paid one-half of the property
taxes and insurance, maintained it and paid all expenses for maintenance,
repairs and improvements.

[53]      In all of the circumstances, I
find that the plaintiff is entitled to an interest of 40% of the one-half
interest of the defendant in the property and declare that the defendant holds
40% of her interest on a constructive trust for the plaintiff. The plaintiff's
beneficial interest in the property is thus 70% (subject to the interest of Mr.
Henderson under the consent court order of June 15, 1990) and the defendant's, 30%.

[22]      What the appellant says about the
judgment below is this:

46.       The Appellant Ardelle submits that there was a
juristic reason for the enrichment.  If this learned Court finds that the
Appellant Ardelle was enriched and the Respondent Margaret suffered a
corresponding deprivation, the Appellant Ardelle submits that both the
enrichment and the deprivation occurred as a result of the Respondent
Margarets own actions or lack thereof who voluntarily chose not to occupy the
property due to the fact that she was currently working in Vancouver, B.C. and
residing in Delta, B.C. with her two children.

47.       Furthermore, it was a legitimate expectation of
both the Appellant Ardelle and the Respondent Margaret, at the time the
property was purchased jointly by the parties and when the January 14, 1983
agreement was entered into by both parties, that the Appellant Ardelle reside
at the property from the date of her retirement until her death.

48.       The Appellant Ardelle, therefore, had a right, and
the Respondent Margaret had a corresponding obligation to permit the Appellant
Ardelle to make use of and occupy the property.

49.       Based on the respective ages of the parties, both
now and at the time they purchased the property, the understanding of both
parties that the Appellant Ardelle continue to reside at the property until her
death, and the fact that the Appellant Ardelle never ousted the Respondent
Margaret, it would be unjust and unconscionable for a claim of unjust
enrichment to succeed.

50.       Public policy would also not support a claim for
unjust enrichment in circumstances such as these.

[23]      It is trite law that mere occupation
of property by one of several tenants in common, if unaccompanied by exclusion
of the other tenant, does not make her liable to the other tenant for rent. 
The underlying theory is that each tenant in common is entitled to enter upon
the whole of the property.  See Anger and Honsberger,
Canadian Law of Real
Property
, (Toronto: Canada Law Book, 1959) at pp. 194-95.  There has been
no statutory intrusion upon that well known principle of law.

[24]      But
it is a principle of law, and not I think necessarily a principle of modern
equity.

[25]      As I understand the authorities,
once there has been found to be an unjust enrichment, it is for the court to
fashion the appropriate remedy.

[26]      The judgment below is not a
felicitous solution for either party:

1.         The appellant has no right of
occupation beyond that of any tenant in common.  Her continuing exclusive
occupation is dependent on the will of the respondent.

2.         The respondent, if the appellant
lives, as one hopes she does, for many more years, will have nothing for those
many years, as there is nothing in the judgment providing for an accretion to
the 40%.  Of course, if the property rises in value, the respondent will
benefit.

[27]      By bringing proceedings under the
Partition
of Property Act
, the respondent could force the appellant out, but she is
probably reluctant to take such a step which she herself and her own children
might think unkind, but although she may be reluctant, her legal right may be
unsettling for the appellant.

[28]      Judicial creativity is,
on the whole, a bad thing, but this is, I think, the rare case where a little
judicial creativity has a place to play.  I cannot compel what I think is the
right solution because of the interest which Mr. Henderson has in the
respondents legal interest, and he is not a party to these proceedings.  But a
better solution is to fix the respondents interest in the appellants one-half
as of the date of judgment below at $25,000.00 and to order that from the date
of judgment below that interest will increase at the rate of $362.50 per month
so long as the appellant occupies the property, which she may do without let or
hindrance from the respondent, so long as she, the appellant, pays the
insurance, property taxes and necessary maintenance.

[45]

Thus, it can be seen that the legal basis of the award in the first
trial and appeal is constructive trust.

[46]

It is also instructive to note that on appeal in the previous
proceeding, as recounted in Southin J.A.s reasons at para. 22, Ardelle
Henderson argued that:

...it was a legitimate
expectation of both the Appellant Ardelle and the Respondent Margaret, at the
time the property was purchased jointly by the parties and when the January 14,
1983 agreement was entered into by both parties, that the Appellant Ardelle reside
at the property from the date of her retirement until her death.

[47]

The order made in the second trial (now under appeal) interprets the
orders made in the proceeding and must also be examined within the constructive
trust paradigm.  A remedial constructive trust is an equitable award.  Before
the lower court in this action, both parties claimed a remedy in constructive
trust to reflect the amount by which each of them asserted the other had been
unjustly enriched.

[48]

As to the lack of disclosure in the earlier action, the trial judge in
this proceeding said:

[10]      The Court of Appeal was
apparently not told of a change in circumstances that had occurred between the
date of the trial judgment and the hearing of the appeal.  In February 1999,
Ardelle Henderson suffered a stroke that left her incapable of living
independently.  She moved to her daughters home in Delta and, except for one
or two brief stays in the company of other family members, she never lived in
the Peachland house again.  The Court of Appeal may have made a different order
if it had been told of Ardelle Hendersons deteriorating health and changed
living arrangements.

[49]

And he concluded the Court of Appeal likely contemplated partition and
sale at a time when Ardelle Henderson could no longer reside at the property,
at para. 21:

Although the Court of Appeal did not say so explicitly in
this case, partition and sale appears to be what the Court expected to happen
whenever Ardelle Henderson ceased to occupy the property.  In the absence of an
agreement by one party to sell his or her interest to the other, partition and
sale is the only possible means by which a complete and final resolution of
this dispute can be achieved.  The law remains as it was stated in 1884 by
Lindley L.J. in
Leigh v. Dickeson
(1884), 15 Q.B.D. 60 at 69:

Tenancy in common is a tenure of an inconvenient nature,
and it is unfit for persons who cannot agree amongst themselves; but the evils
attaching to it can be dealt with only in a suit for partition or sale, in which
the rights of the various owners can be properly adjusted.

[50]

At para. 37, the trial judge repeated that:

As I have already indicated, the
Court of Appeal may not have varied Levine Js order at all if it had known
that Ardelle Henderson was not in fact living at the property by the time the
appeal was argued.

[51]

Margaret Henderson invokes the doctrine of abuse of process to argue
that this Court should use its discretion to prevent, what she considers to be,
an injustice.  While the purpose of the doctrine enlists considerations which
overlap with those that arise in this case, I am not convinced that the
doctrine is applicable to the issue at bar.  This is because the doctrine of abuse
of process is usually applied as a preventative measure, i.e., to stay or dismiss
proceedings that are innately abusive or problematic, and not as a mechanism to
address any injustice resulting from acts or omissions of the parties.

[52]

Blacks Law Dictionary
6
th
ed., defines abuse of
process as follows:

Misuse of criminal or civil
proceedings against another.  The gist of an action for abuse of process is
improper use or perversion of process after it has been issued....

[53]

The Supreme Court of Canada discussed abuse of process in
Toronto
(City) v. C.U.P.E., Local 79,
[2003] 3 S.C.R. 77 (S.C.C.) at para. 37:

[35]      Judges have an inherent and residual discretion to
prevent an abuse of the courts process. This concept of abuse of process was
described at common law
as proceedings unfair to the point that they are
contrary to the interest of justice
(
R. v. Power
, [1994] 1 S.C.R.
601, at p. 616), and as oppressive treatment (
R. v. Conway
, [1989] 1
S.C.R. 1659, at p. 1667). McLachlin J. (as she then was) expressed it this way
in
R. v. Scott
, [1990] 3 S.C.R. 979, at p. 1007:

. . . abuse of process may be established where: (1) the
proceedings are oppressive or vexatious; and, (2) violate the fundamental
principles of justice underlying the communitys sense of fair play and
decency. The concepts of oppressiveness and vexatiousness underline the
interest of the accused in a fair trial. But the doctrine evokes as well the
public interest in a fair and just trial process and the proper administration
of justice.

[36]      The doctrine of abuse of process is used in a
variety of legal contexts...

[37]      In the context that interests us here, the doctrine
of abuse of process engages the inherent power of the court to prevent the
misuse of its procedure, in a way that would . . . bring the administration of
justice into disrepute (
Canam Enterprises Inc. v. Coles
(2000), 51 O.R.
(3d) 481 (C.A.), at para. 55,
per
Goudge J.A., dissenting (approved
[2002] 3 S.C.R. 307, 2002 SCC 63)). Goudge J.A. expanded on that concept in the
following terms at paras. 55-56:

The doctrine of abuse of process engages the inherent power
of the court to prevent the misuse of its procedure, in a way that would be
manifestly unfair to a party to the litigation before it or would in some other
way bring the administration of justice into disrepute.
It is a flexible
doctrine unencumbered by the specific requirements of concepts such as issue
estoppel
. See
House of Spring Gardens Ltd. v. Waite
, [1990] 3 W.L.R.
347 at p. 358, [1990] 2 All E.R. 990 (C.A.).

[Emphasis added.]

[54]

Although it is clear that abuse of process is a flexible doctrine,
considering its more typical uses and the brevity of the submissions made on
the issue in this appeal, I have not been convinced that the doctrine applies
to the circumstances of this case.

[55]

This does not mean that Robert Hendersons conduct is irrelevant.  I
agree with the trial judge that the remedy imposed by the Court of Appeal would
not have been made on the same terms if Ardelle Hendersons ill health and
inability to occupy the Property had been disclosed.  However, I find that
where the trial judge erred is in failing to appreciate the effect of Robert
Hendersons lack of disclosure on the issue before him.  The fact that Robert
Hendersons lack of disclosure misled the Court of Appeal is an integral
consideration to the determination of when it was just and equitable to
dissolve the constructive trust.

[56]

It is clear that a remedial constructive trust is an equitable remedy. In
Pettkus v. Becker
, at pp. 847  848, Dickson J. observed:

The great advantage of ancient
principles of equity is their flexibility: the judiciary is thus able to shape these
malleable principles so as to accommodate the changing needs and mores of
society, in order to achieve justice.  The constructive trust has proven
to be a useful tool in the judicial armoury...

[57]

In
Reichmann v. Vered
(2006), 273 D.L.R. (4th) 348 at para. 43,
the Ontario Court of Appeal cited
Pettkus
in characterizing the
dissolution of a constructive trust as a question of discretion.  At para. 39,
citing the Supreme Court of Canadas decision in
Soulos v. Korkantzilas
,
[1997] 2 S.C.R. 217 at para. 34
,
the Court held that the principle that
equitable remedies are flexible and based on what is just in the circumstances
applies equally to the dissolution of a constructive trust that has served its
purpose and is no longer necessary.

[58]

Therefore,
both recognition and dissolution
of a constructive trust
can call for consideration of equitable principles.  One such principle which
informs my analysis in this case is the clean hands rule.  As this Court
noted in
Chudy v. Merchant Law Group
, 2008 BCCA 484 at para. 73:

... Quantum meruit is an
equitable remedy and it is trite law that those who seek equity must come to
court with clean hands....

[59]

Although here it was not Robert who came to court seeking a remedy, the
concept that equity ought not to reward a party whose hands are not clean may
be applicable here.

[60]

Applying such considerations to this case, I find that the constructive
trust should not have been dissolved until the date of Ardelle Hendersons
death.

[61]

The respondents non-disclosure of material facts resulted in an order
that was inapplicable to the circumstances of the case and, but for his
non-disclosure, would not have been made.  The circumstances of this case are
highly unusual as is the manner in which the legal and beneficial title to the
Property is held.  Regardless of whether the parties relations are
characterized by enmity, the court still relies on both parties to make fair
and necessary disclosure.  No party ought to be in a position to benefit from
misleading the court.

[62]

The trial judge erred by failing to consider what would be equitable in
the face of this non-disclosure in his determination of the date that the
constructive trust was dissolved.  In my view Ardelle Hendersons failure (or Robert
Henderson as her power of attorney) to disclose disentitles Robert Henderson
from arguing (as he did at trial) that he could unilaterally terminate the
accrual of the constructive trust.  I also note that he has continued to
exercise the same control over the Property as he did before November 1999.  He
has made the Property available at his discretion to friends, relatives, or
renters.

[63]

In summary, in deciding that the constructive trust interest ceased to
accrue to the benefit of Margaret Henderson on the basis of unjust enrichment
as at June 15, 2002, the trial judge erred by failing to consider the effect of
Robert Hendersons lack of disclosure.  I would allow the appeal and substitute
for the trial judges order an order that the constructive trust terminated on
April 2, 2006, the date of Ardelle Hendersons death.  This remedy better
accords with the expectations of the Court of Appeal in monetizing the remedy
and the interests of justice in the circumstances.  Margaret Henderson did not
argue that her constructive trust interest extended beyond Ardelle Hendersons
death.

[64]

However, I would also find that Ardelle Hendersons estate is
responsible for insurance, property taxes, and necessary maintenance costs
relating to the property up until April 2, 2006, in conformity with the 2000
order of this Court.  Any further accounting for the expenses, income, and
benefits of the use of the property must await a partition and sale proceeding.

Second Ground of Appeal: the Consent Order

[65]

Margaret Henderson contends that the trial judge erred in his
interpretation of the consent order made in 1990 under the
Family Relations
Act
.

[66]

The relevant part of the order is:

THIS
COURT FURTHER ORDERS that upon sale of the Plaintiff's interest in the
Peachland property, the Defendant shall be entitled to be paid one-half of the
Plaintiff's interest declared herein to be a family asset, net of all proper adjustments
for sale, less a cash adjustment in favour of the Plaintiff of the sum of
$5,000.00 plus Court Order Interest on that sum from the date that the
Plaintiff paid the sum into the purchase price of the property to the date of
the adjustment and less a cash adjustment in favour of the Plaintiff in an
amount equal to one-half of all payments made by the Plaintiff for the property
from the date of Separation of the Parties-(September 6, 19 88) to the date of
the adjustment;

[67]

In his reasons for judgment the trial judge said at para. 53:

a)         The defendant holds an
approximate one quarter interest as a result of the order declaring the
plaintiffs original half share to be a family asset. (I say approximate
because it is subject to certain specific adjustments set out in the consent
order of June 15, 1990.)

[68]

Margaret Henderson asserts that the consent order deferred Robert
Hendersons entitlement until the Property was sold, but did not give him a
direct interest in the Property.

[69]

The trial judge held that all the competing claims and interests must be
settled on a partition and sale application.  He was troubled by the parties
attempts to obtain remedies available through a partition and sale application
without actually commencing such an action.  He obviously viewed the problem as
one of jurisdiction.  At paras. 63  69, the trial judge discussed the courts
jurisdiction to make awards outside of a partition and sale action and
ultimately concluded he ought not to exercise the jurisdiction on a stand-alone
basis.

[70]

I agree with this conclusion.  The settling of all accounts and
interests other than those that are consequential to the constructive trust,
can only be done under the rubric of a partition action. It makes sense to
undertake all such an accounting at one time.  To conduct piecemeal accounting
is not in the interests of justice because, as each year passes, the
circumstances of the Property alter and the facts relevant to accurate
accounting change.

[71]

The trial judge may have mischaracterized Robert Hendersons interest
stemming from the consent order but his decision did not turn on this point and
he was not lead into error in any of the orders he made.  The proper time to
determine the nature of Robert Hendersons interest pursuant to the consent
order is at the time of a final accounting of the parties interests in the
course of a partition and sale proceeding.

The Question of Occupation

[72]

Although Margaret Henderson seeks an order that this Court grant a
declaration of exclusive occupancy in her favour, she made no such claim in the
statement of claim.  I see no basis upon which this Court could make such an
order, given that the claim was not advanced in the Court below.  I would not
accede to that ground of appeal nor grant the relief requested.

Disposition

[73]

I would allow the appeal in part by extending the date of the
termination of the constructive trust pursuant to the Order of the Court of
Appeal to the date of Ardelle Hendersons death, that is April 2, 2006. This
order will have implications for Justice Smiths post-trial order in which he
valued the constructive trust interests.  As to the accounting for expenses,
rental income, and other items claimed by both parties aside from what I have
stated above at para. 64, that must await a partition and sale proceeding.

[74]

As I would allow the appeal in respect to the central issue at trial and
on appeal, it is my view Margaret Henderson should also be awarded her costs of
the trial below and on appeal.

[75]

I would grant leave to admit the new evidence as I have found some of it
helpful to provide context to some of the claims advanced, but ultimately
nothing turns on that evidence.

The Honourable Madam Justice Garson

I agree:

The Honourable Mr. Justice Hall

I agree:

The Honourable Mr. Justice Low


